DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11 February 2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 6, filed 18 October 2021, with respect to the rejection under 35 USC 112(b) of claims 17-18 have been fully considered and are persuasive.  The rejection of 16 July 2021 has been withdrawn. 
Specifically, claims 17-18 were cancelled and the newly added claims do not include the indefinite claim limitations therefrom.
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive. 
Applicant argues that Shimizu does not teach optically coupling the optically opaque layer to the light transmitting element.  The examiner disagrees.  Shimizu’s optically opaque layer 7 and light transmitting element 6 are directly coupled to each other with no air layer in between in his first embodiment, as shown in Fig. 6.
Applicant argues that Arai does not teach a coating in paragraph 100 but rather a reflective film that is formed on the bottom surface of the lenses 1 and 21.  The examiner disagrees.  A film formed on a surface IS a coating, that’s what ‘coating’ means; from the Oxford English Dictionary “coating” = “to cover with a surface layer or coating (or with successive layers) of any substance, as paint, tar, tinfoil, etc.; also predicated of the substance covering the surface” (https://www.oed.com/view/Entry/35151?rskey=Scl2Lb&result=1#eid).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-31, 33-35, 39-40, 42, 46, 49-50, 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (US 2015/0042891 A1).
With respect to claim 29:	Shimizu teaches “an optical composite (140) comprising; a) a light transmitting element (143) comprising a volume of light transmissive material (paragraph 58) having the three dimensional form of a two dimensional cross sectional profile area linearly extruded (see Fig. 13; see paragraph 106 and Fig. 6); i. a first portion (6b+6a; see Fig. 6) further comprising a first portion output face (6b), an internal cavity within the first portion (see Fig. 6), and an input face formed by the boundary of the internal cavity (6a); ii. a second portion further comprising a second portion output face (flat parts to either side of 6b); iii. an opposing face (unlabeled surface facing 7) not intersecting with either the first portion output face or the second portion output face (see Fig. 6); b) an optically opaque layer (7, 144) optically coupled with the opposing face (see Figs. 6 and 12)”.
With respect to claim 30:	Shimizu teaches “wherein the light transmitting element comprises an optically transmissive bulk material with dispersed regions of optically transmissive material (paragraph 58) within the bulk material wherein refractive index of the dispersed regions is different than the refractive index of the bulk matrix material (paragraph 58; the refractive index of the diffusing material must necessarily be different from that of the PMMA otherwise it would not have the stated effect of light diffusion)”.
With respect to claim 31:	Shimizu teaches “wherein the optically opaque layer is optically coupled by use of an adhesive bond, a solvent lamination bond, ultrasonic welding, co-extrusion or other means of attachment that results in lack of air gap between the optically opaque layer and optical element opposing face (see Figs. 6, 12)”.
With respect to claim 33:	Shimizu teaches “wherein the optically opaque layer is a reflector (paragraphs 132, 144)”.
With respect to claim 34:	Shimizu teaches “wherein the reflector produces specular reflectance (paragraph 53)”.
With respect to claim 35:	Shimizu teaches “wherein the reflector produces diffuse reflectance (paragraph 52)”.
With respect to claim 39:	Shimizu teaches “wherein the output face of the first portion comprises surface features (6c, 6d) formed thereon to redirect light from the first portion to an ambient environment (paragraph 62)”.
With respect to claim 40:	Shimizu teaches “wherein the surface features are arranged in a pattern (see Fig. 6)”.
With respect to claim 42:	Shimizu teaches “wherein the surface features comprise a full or partial geometric shape of one or more of a polygon, a truncated polygon, a concave polygon, a convex polygon, a sphere, an arc (paragraph 62), a parabola, an ellipse, a paraboloid, an ellipsoid, a polyhedron, and a polyhedral frustum”.
With respect to claim 46:	Shimizu teaches “a lighting arrangement (100) comprising: a) the optical composite of claim 29 (see above); b) a light source module (141+142) comprising a light source (142) and a light source board (141) wherein the light source module is arranged to input light into the internal cavity such that light emitted from the light source enters the input face of the optical element (see Fig. 12)”.
With respect to claim 49:	Shimizu teaches “wherein the light source is a LED (paragraph 104)”.
With respect to claim 50:	Shimizu teaches “wherein the light source is recessed within an opening in the opaque layer of the optical composite (see Fig. 6)”.
With respect to claim 55:	Shimizu teaches “wherein the opaque layer is coated, laminated, or otherwise adhered to the light source board (paragraph 53)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32, 43-45, are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claim 29 above, and further in view of Arai et al. (US 2009/0207586 A1).
With respect to claim 32:	Shimizu teaches “the optical arrangement of claim 29 (see above)”.
Shimizu does not specifically teach “wherein the optically opaque layer is a coating bonded to an opposing face of the optical element”.
However, Arai teaches “wherein the optically opaque layer (12b (see Fig. 12)) is a coating bonded to an opposing face (21e) of the optical element (21)”
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical arrangement of Shimizu by coating the optically opaque layer to the opposing face of the optical element in order to perform the function of scattering or reflecting the light advancing toward the opposing face (Arai paragraph 99).
With respect to claim 43:	Shimizu teaches “the optical composite of claim 29 (see above)”.
Shimizu does not specifically teach “a light scattering layer positioned at the input face of the internal cavity of the light transmitting element”.
However, Arai teaches “a light scattering layer (12a) positioned at the input face (21d) of the internal cavity of the light transmitting element (see Fig. 12)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical composite of Shimizu with the light scattering layer of Arai in order to perform the function of scattering or diffusing light from the LEDs (Arai paragraph 84).
With respect to claim 44:	Arai teaches “wherein the light scattering layer is optically coupled to the input face (see Fig. 12)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical composite of Shimizu with the light scattering layer of Arai in order to perform the function of scattering or diffusing light from the LEDs (Arai paragraph 84).
With respect to claim 45:	Arai teaches “wherein the light scattering layer is optically coupled by use of an adhesive bond, a solvent lamination bond, ultrasonic welding, co-extrusion or other means of attachment that results in lack of air gap between the optically opaque layer and optical element opposing face (see Fig. 12)”.
Note: it is unclear what the means of attachment of the light scattering layer has to do with the lack of air gap between the optically opaque layer and optical element opposing face.  At any rate Arai’s light scattering layer is attached to the light transmitting element and there is no air gap between the optically opaque layer and optical element opposing face.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical composite of Shimizu with the light scattering layer of Arai in order to perform the function of scattering or diffusing light from the LEDs (Arai paragraph 84).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claims 29 above, and further in view of Wu et al. (US 2010/0097803 A1).
With respect to claim 38:	Shimizu teaches “the optical composite of claim 29 (see above)”.
Shimizu does not specifically teach “wherein both or either the first portion output surface and second portion output surface have a matte finish”.
However, Wu teaches “wherein both or either the first portion output surface and second portion output surface have a matte finish (paragraph 29)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical composite of Shimizu with the matte finish of Wu in order to manipulate the light projection patterns (Wu paragraph 29).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claims 29, 39 above, and further in view of Marfeld et al. (US 2011/0317414 A1).
With respect to claim 41:	Shimizu teaches “the optical composite of claim 39 (see above)”.
Shimizu does not specifically teach “wherein the surface features comprise a lenticular pattern formed by at least one of extruding and embossing of the first portion output surface”.
However, Marfeld teaches “wherein the surface features (8) comprise a lenticular pattern (Fig. 2a) formed by at least one of extruding and embossing of the first portion output surface (33)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical composite of Shimizu with the lenticular pattern of Marfeld in order to achieve particularly uniform light mixing of individual colors of the light source (Marfeld paragraph 55).

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claims 29, 46 above, and further in view of Nada et al. (US 2006/0221592 A1).
With respect to claim 47:	Shimizu teaches “the lighting arrangement of claim 46 (see above)”.
Shimizu does not specifically teach “further comprising a supplemental reflector”.
However, Nada teaches “further comprising a supplemental reflector (120a)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical composite of Shimizu with the supplemental reflector of Nada in order to redirect light hitting the sides of the housing back into a productive direction (Nada paragraph 75).
With respect to claim 48:	Nada teaches “wherein the supplemental reflector is a portion of a light fixture housing (120)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical composite of Shimizu with the supplemental reflector of Nada in order to redirect light hitting the sides of the housing back into a productive direction (Nada paragraph 75).

Allowable Subject Matter
Claims 51-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 51:	The prior art of record does not teach or reasonably suggest an optical composite comprising; an optically opaque layer optically coupled with the opposing face; further comprising a light transmissive sheet positioned proximate to the opposing face of the light transmitting element along with the other limitations of the claim.
Shimizu, considered the closest prior art, teaches an optical composite having an optically opaque layer optically coupled with the opposing face.  Shimizu does not teach a light transmissive sheet position proximate to the opposing face.
Arai, another close prior art, teaches an optical composite having an optically opaque layer optically coupled with the opposing face.  Arai does not teach a light transmissive sheet position proximate to the opposing face.
It would not have been obvious to add a light transmissive sheet to the opposing face of Shimizu or Arai because in both cases the opposing face is meant to be completely covered with the opaque layer and so there would be nothing to gain from adding a light transmissive sheet at that location since no light is getting through the opaque layer at the opposing face.
Claims 52-54 inherit the subject matter from claim 51.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875